Title: From Thomas Jefferson to Basil Wood, 10 September 1792
From: Jefferson, Thomas
To: Wood, Basil



Sir
Monticello Sep. 10. 1792.

Your favor of the 31st. Ult. was delivered to me yesterday. I do not know that there is likely to be any vacancy in the clerkships of my office. That of Mr. Lambert was an extra employment for recording the laws of Congress, on the particular account of the superior elegance of his hand; so that if he retires (as he has proposed) the business will devolve again on the ordinary clerks of the office by whom it was executed before. I am sorry therefore that it is not in my power to give you an answer more agreeable to your wishes, and which would certainly have been more agreeable to me. I am Sir Your very humble servant

Th: Jefferson

